DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Restriction to one of the following inventions is required under 35 U.S.C. 121:
I.	Claims 1-10, drawn to a thermoplastic film, classified in B32B 3/30.
II.	Claims 11-18, drawn to a bag, classified in B32B 1/02.
III.	Claims 19-20, drawn to a method for making a film, classified in B29C 55/08.

The inventions are distinct, each from the other because of the following reasons:

Inventions II and I are related as combination and subcombination.  Inventions in this relationship are distinct if it can be shown that (1) the combination as claimed does not require the particulars of the subcombination as claimed for patentability, and (2) that the subcombination has utility by itself or in other combinations (MPEP § 806.05(c)).  In the instant case, the combination as claimed does not require the particulars of the subcombination as claimed because the combination (Group II) does not require one or more strainable networks formed by a structural elastic like process, that is required for Group I.  The subcombination has separate utility such as a mat.
The examiner has required restriction between combination and subcombination inventions. Where applicant elects a subcombination, and claims thereto are subsequently found allowable, any claim(s) depending from or otherwise requiring all the limitations of the allowable subcombination will be examined for patentability in accordance with 37 CFR 1.104.  See MPEP § 821.04(a).  Applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. 

Inventions III and I are related as process of making and product made.  The inventions are distinct if either or both of the following can be shown: (1) that the process as claimed can be used to make another and materially different product or (2) that the product as claimed can be made by another and materially different process (MPEP § 806.05(f)).  In the instant case the product as claimed can be made by another and materially different process such as a process that does not form a complex stretch pattern.

Inventions III and II are related as process of making and product made.  The inventions are distinct if either or both of the following can be shown: (1) that the process as claimed can be used to make another and materially different product or (2) that the product as claimed can be made by another and materially different process (MPEP § 806.05(f)).  In the instant case the product as claimed can be made by another and materially different process such as a process that does not form a complex stretch pattern.

Ryan Keller elected Group II, claims 11-18, without traverse, in a telephone conversation with Examiner on August 3, 2022.
Restriction for examination purposes as indicated is proper because all the inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required because at least reasons (a), (b), (c) and (d) of the following reason(s) apply:  
(a) the inventions have acquired a separate status in the art in view of their different classification;
(b) the inventions have acquired a separate status in the art due to their recognized divergent subject matter;
(c) the inventions require a different field of search (for example, searching different classes/subclasses or electronic resources, or employing different search queries); 
(d) the prior art applicable to one invention would not likely be applicable to another invention;
(e) the inventions are likely to raise different non-prior art issues under 35 U.S.C. 101 and/or 35 U.S.C. 112(a).

Applicant is advised that the reply to this requirement to be complete must include (i) an election of an invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable upon the elected invention.
Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other invention.
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with 37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 11-18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In regard to claim 11, it is unclear (a) exactly what “low force extension” is, (b) how “low force extension” would be identified, and (c), if “low force extension” is intended to refer to the sidewalls extending at some minimum force that is considered to be a “low” force (or “low” force extension), it is not clear what is the highest force (or force extension). that would be considered to be a “low” force” (or “low” force extension). 
 
The term “low force extension” in claim 11 is a relative term which renders the claim indefinite. The term “low force extension” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. If “low force extension” is intended to refer to the sidewalls extending at some minimum force that is considered to be a “low” force (or “low” force extension), it is not clear what is the highest force (or force extension). that would be considered to be a “low” force” (or “low” force extension).

Claims 12-18 are rejected for the same reasons that claim 11 is rejected since claims 12-18 depend upon claim 11.

Examiner notes that claim 17 is indefinite because even though it recites some parameters, it is still unclear exactly how “low force extension” is determined: it appears that additional parameters and testing steps need to be specified for the property “low force extension” to be definite. Examiner additionally note that the recitation of the property “low force extension” in claim 17 raises the question as to whether or not the property name is in full “low force extension”, or if the property is “force extension”, and Applicant’s film/sidewalls have a low “force extension”. As discussed above in regard to claim 1, it is not clear what values are considered to be “low”: it is not clear what is the highest force (or force extension). that would be considered to be a “low” force” (or “low” force extension).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 11-18 are rejected under 35 U.S.C. 103 as being unpatentable over Rasmussen (USPN 5,205,650) in view of Broering (US 2014/0023829).
In regard to claim 11, Rasmussen teaches a bag comprising a first sidewall and a second sidewall joined together along a first side edge, a second side edge, and a bottom edge (col. 7, lines 9-14); an opening opposite the bottom edge (the opening of the bag is at the top of the bag); a plurality of raised rib-like elements (indentations 1) formed in the first and second sidewalls (note that the indentations are raised on the inner surface of the bag, and are thus “raised rib-like elements” because the indentations form a raised surface on one side of the sidewalls that make up the bag), the plurality of raised rib-like elements extending in first direction perpendicular to the first and second side edges (indentations 1 extend horizontally as shown in Fig. 1, and thus perpendicularly to the direction of the side edges); and a plurality of land areas (ribbons 2) positioned about the plurality of raised rib-like elements (Fig. 1), the plurality of land areas extending in a direction parallel to the first and second side edges (ribbons 2 extend parallel to the side edges; Fig. 1) (see, for example, col. 11, lines 41-45); wherein when the thermoplastic bag is subjected to an applied force in the direction parallel to the first and second side edges: the plurality of land areas resist deformation in the direction parallel to the first and second side edges (since the land areas [ribbons 2] themselves are of a plastic material, one of ordinary skill in the art would have expected the ribbons 2 to resist deformation in the direction parallel to the first and second side edges to some extent, as a matter of basic physics).
Rasmussen does not teach that the portions of the first and second sidewalls comprising rib-like elements form billows when the thermoplastic bag is subjected to an applied force in the direction parallel to the first and second side edges.
Broering, however, disclose a bag of two films bonded together at the bottom and side edges, and also discontinuously within the interior of the bag, where the lamination takes place after the first thermoplastic film 30a has been stretched to a greater degree than the second thermoplastic film 30b (paragraph 0055). The first thermoplastic film 30a has lesser rebound ratio than the second thermoplastic film 30b (paragraph 0055). FIG. 1B shows the thermoplastic films 30a, 30b in the stretched and laminated condition (paragraph 0055). In particular, the laminated areas 36 extend continuously between the first and second films 30a, 30b in the transverse direction, but non-continuously in the machine direction (paragraph 0055). The relaxation after the uneven stretching described in paragraph 0058 results in the formation of billows (pucker) (paragraphs 0058-0061).  Broering teach that the billows (pucker) results in a film with a look and a feel of a stronger film (paragraph 0062). In particular, the increased loft can connote increased strength to a consumer (paragraph 0062). In addition to the differences in loft, the space between the first and the second thermoplastic films 30a, 30b created by the puckers 40 can scatter light and make the multi-ply, puckered thermoplastic film 38 less transparent or translucent (paragraph 0062). By increasing the opacity, the puckers 40 can make the multi-ply, puckered thermoplastic film 38 appear thicker (paragraph 0062). Therefore, it would have been obvious to one of ordinary skill in the art at the time of the filing of the application to have formed the billows (pucker) taught by Broering in the bag taught by Rasmussen in order to imbue the bag of Rasmussen with the benefits of the billows (pucker) taught by Broering as discussed above, such as providing the film with a look and a feel of a stronger film, an increased loft which can connote increased strength to a consumer (to make the bag more attractive to the consumer for purchase), and making the film less transparent or translucent which can make the multi-ply, puckered thermoplastic film appear thicker (which, again, would make the bag more attractive to the consumer for purchase) as taught by Broering in paragraph 0062.
In regard to the recitation “low force extension”, while Rasmussen and Broering do not specify that the bag has a low force extension value for the first and second side wall of the bag when subjected to the force recited in claim 11, since Rasmussen and Broering teach a bag including side walls that have structural characteristics that correspond to the claimed structural limitations (and are of plastic material for bags), one of ordinary skill in the art would have expected that the bag taught by Rasmussen and Broering would have physical characteristics that correspond to those of the claimed bag, including “low force extension”. Note that mere recognition of latent properties in the prior art does not render nonobvious an otherwise known invention. MPEP 2145 II.


In regard to claim 12, Rasmussen and Broering teach the bag as discussed above. Broering does not explicitly teach the height of the billows (puckers).  Broering, however, teach that the height of the billows (puckers) is at least 1.25 the sum of the of the first ply maximum gauge and the second ply maximum gauge (see, for example, claim 1). Since Broering, however, teach that the height of the billows (puckers) is at least 1.25 the sum of the of the first ply maximum gauge and the second ply maximum gauge, and since the thickness (gauge) of the films of the bag would vary depending upon the desired size and strength of the bag, it would have been obvious to one of ordinary skill in the art at the time of the filing of the application to have formed the billows (pucker) taught by Broering such that the height of the billows is at least 3000 micrometers, in situations where the intended use of the bag requires a film of sufficient thickness for bag strength (also note that the teaching of 1.25 times greater than the sum of the gauges of the films is a minimum, and therefore, Broering allow for heights much greater than 1.25 times greater as a result of there being no disclosed maximum value).

In regard to claim 13, Rasmussen and Broering teach the bag as discussed above in regard to claim 11. Rasmussen disclose different patterns that may used at different locations on the bag in Fig. 2A and 3.

In regard to claim 14, Rasmussen and Broering teach the bag as discussed above in regard to claims 13 and 11. While Rasmussen and Broering do not explicitly teach that the billows are formed in only one of the patterns identified above in regard to claim 13, it would have been obvious to one of ordinary skill in the art at the time of the filing of the application to have formed the billows (pucker) such that they are located in only one of the patterns identified above in regard to claim 13, for example, when it is so determined that this appearance would be attractive to the consumer for purchase (note that attractiveness to the consumer for purchase is a major reason for the billows [pucker] as discussed above in regard to claim 11).

In regard to claim 15, Rasmussen and Broering teach the bag as discussed above in regard to claims 14, 13 and 11. The structure recited in claim 15 regarding the pattern discussed in claim 13 that does not include the billows would necessarily have the structure as recited in claim 15, whether the pattern without the billows is the structure shown in Fig. 2A or Fig. 3 of Rasmussen (the ribs and the land areas are present in both patterns).

In regard to claim 16, Rasmussen and Broering teach the bag as discussed above in regard to claims 14, 13 and 11. Rasmussen and Broering do not explicitly teach that the first pattern with the billows comprises a macro pattern, and that the second pattern without the billows comprises a micro pattern. However, since attractiveness to the consumer for purchase is a major reason for the billows [pucker] of Broering as discussed above in regard to claim 11, it stands to good reason that the billows should be present in a macro pattern, where the pattern may be readily seen by the consumer, as opposed to a micro pattern, where the pattern may not be readily seen by the consumer.

In regard to claim 17, Rasmussen and Broering teach the bag as discussed above in regard to claims 13 and 11. While Rasmussen and Broering do not specify the particular low force extension value for the first and second side wall of the bag when subjected to the force recited in claim 17, since Rasmussen and Broering teach a bag including side walls that have structural characteristics that correspond to the claimed structural limitations (and are of plastic material for bags), one of ordinary skill in the art would have expected that the bag taught by Rasmussen and Broering would have physical characteristics that correspond to those of the claimed bag, including the particular “low force extension” values recited in claim 17 under the claimed conditions. Note that mere recognition of latent properties in the prior art does not render nonobvious an otherwise known invention. MPEP 2145 II.
		

In regard to claim 18, Rasmussen and Broering teach the bag as discussed above in regard to claim 11. While Rasmussen and Broering do not specify whether or not the land areas rotate when the bag is subjected to the applied force recited in claim 11 (and are of plastic material for bags), one of ordinary skill in the art would have expected that the bag taught by Rasmussen and Broering would have physical characteristics that correspond to those of the claimed bag, including the land areas not rotating when the force claimed in claim 11 is applied. Note that mere recognition of latent properties in the prior art does not render nonobvious an otherwise known invention. MPEP 2145 II.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WALTER B AUGHENBAUGH whose telephone number is (571)272-1488.  The examiner can normally be reached on generally Monday - Friday, 10am-6:30pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alicia Chevalier, can be reached at 571-272-1490.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/WALTER AUGHENBAUGH/Primary Examiner, Art Unit 1788